PEE CUEIAM. The record in this case shows a trial by jury, and a verdict against the defendant of a fine of five dollars. There was a motion made for a new trial, which was argued and overruled by the court. The record does not, however, set out the motion or the grounds on which it was made. There is no bill of exceptions presenting the evidence, nor does the record show that any exceptions were taken to the rulings of the court. The record does show that an appeal was properly taken to this court, but from what does not appear. There being nothing properly brought before this court for its consideration, the judgment of the court below will be affirmed.